           Case 1:20-cv-05737-JPC Document 45 Filed 10/05/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     10/05/2020
---------------------------------------------------------------------- X
                                                                       :
PRIME PROPERTY & CASUALTY INSURANCE                                    :
INC.,                                                                  :
                                                                       :
                                    Plaintiff,                         :     20-CV-5737 (JPC)
                                                                       :
                  -v-                                                  :       NOTICE OF
                                                                       :   REASSIGNMENT AND
ELANTRA LOGISTICS LLC, et al.,                                         :     ADJOURNMENT
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        This case has been reassigned to the undersigned. All counsel must familiarize themselves

with the Court’s Individual Rules, which are available at https://www.nysd.uscourts.gov/hon-

john-p-cronan. The currently scheduled Initial Pretrial Conference for October 13, 2020, at 11:00

a.m. is adjourned to November 11, 2020, at 10:00 a.m. In light of the ongoing COVID-19

pandemic, the Court will conduct the session by teleconference. At the scheduled time, counsel for

all parties should call (866) 434-5269, access code 9176261. Absent leave of Court obtained by

letter-motion filed before the conference, all pretrial conferences must be attended by the attorney

who will serve as principal trial counsel.

        In accordance with the Court’s Individual Rules and Practices for Civil Cases, requests for

extensions or adjournment may be made only by letter-motion filed on ECF and must be received

at least 48 hours (i.e., two business days) before the deadline or scheduled appearance, absent

compelling circumstances. The written submission must state (1) the original date(s) set for the

appearance or deadline(s) and the new date(s) requested; (2) the reason(s) for the request; (3) the

number of previous requests for adjournment or extension; (4) whether these previous requests

were granted or denied; and (5) whether opposing counsel consents, and, if not, the reasons given
          Case 1:20-cv-05737-JPC Document 45 Filed 10/05/20 Page 2 of 2


by opposing counsel for refusing to consent.

       It is further ORDERED that any parties who have appeared shall submit a joint letter of no

more than five pages by November 4, 2020, addressing the following in separate paragraphs: (1)

a brief description of the case, including the factual and legal bases for the claim(s) and defense(s);

(2) any contemplated motions; (3) the basis for subject matter jurisdiction; and (4) the prospect for

settlement. By that date, the parties shall also submit to the Court a proposed case management

plan and scheduling order, a template of which is available at https://www.nysd.uscourts.gov/hon-

john-p-cronan.

       SO ORDERED.

Dated: October 5, 2020                                __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                             United States District Judge




                                                  2
